DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 01/24/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2020 and 08/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (U.S. 2012/0067934)
In regards to claim 1. LI discloses an electric nail gun (fig. 1) comprising: a supporting frame (21); a flywheel (22) rotatably connected to said supporting frame; a swing arm (31) connected to said supporting frame and having a driven segment (312), said swing arm being pivotable relative to said supporting frame between a standby position (see at least paragraph 16), where said swing arm is distal from said flywheel, and a shooting position, where said swing arm is proximal to said flywheel (see at least paragraph 16); an impact member (32) mounted to said swing arm, said impact member contacting said flywheel and being driven by said flywheel to move in a longitudinal direction when said 
In regards to claim 2. LI discloses The electric nail gun as claimed in claim 1, LI further discloses wherein said swing arm includes a pivot end portion (310) pivotally connected to said supporting frame (paragraph 16), and a swing end portion (311) opposite to said pivot end portion and having said driven segment, said driven segment being rod-shaped (312) and extending in a width direction which is perpendicular to the longitudinal direction (see at least fig. 2).
In regards to claim 3. LI discloses The electric nail gun as claimed in claim 2, LI further discloses wherein: said driving member is mounted rotatably to said supporting frame (see at least fig. 3 element 252), and has opposite first and second rotating arms (see at least paragraph 15), said first rotating arm (upper portion) being in sliding contact (sliding by block 253) with said driven segment of said swing arm such that rotation of said driving member in a rotational direction drives said swing arm to move towards the shooting position (movement of push block 253 by arm 252); and said driving unit further includes an electromagnetic valve (251) mounted to said supporting frame, connected to said second rotating arm (lower portion) and operable for generating a force to rotate said driving member in the rotational direction (see at least paragraph 15).
LI discloses The electric nail gun as claimed in claim 3, Li further discloses wherein: said stopping member is mounted to said supporting frame, and has a stopping surface (422) that is disposed on a route of said driven segment during the movement of said swing arm from the standby position to the shooting position when said stopping member is at the stopping position (fig. 3), and that is away from the route of said driven segment during the movement of said swing arm from the standby position to the shooting position when said stopping member is at the releasing position (fig. 4); said stopping member further has an abutting surface (253) that is in contact with said first rotating arm such that the rotation of said driving member in the rotational direction drives said stopping member to move towards the releasing position; and said safety unit further includes a safety resilient member (43) that is connected between said stopping member and said supporting frame for biasing said stopping member towards the stopping position (fig. 1 at least paragraph 17).
In regards to claim 5. LI discloses The electric nail gun as claimed in claim 4, Li further discloses wherein said stopping member further has a recess (recess in element 42) engaged with an end portion of said safety resilient member (illustrated in at least fig. 3 where spring 43 is in contact with element 42).
In regards to claim 6. LI discloses The electric nail gun as claimed in claim 4, Li further discloses wherein said stopping surface and said abutting surface are not parallel to each other (illustrated in at least fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 2012/0067934) in view of Chien (U.S. 2017/0100828).
In regards to claim 7. LI discloses The electric nail gun as claimed in claim 3, wherein: 
Li does not disclose said stopping member and said driving member are molded as one piece such that the rotation of said driving member in the rotational direction drives said stopping member to move towards the releasing position; and said stopping member has a stopping surface that is disposed on a route of said driven segment during the movement of said swing arm from the standby position to the shooting position when said stopping member is at the stopping position, and that is away from the route of said driven segment during the movement of said swing arm from the standby position to the shooting position when said stopping member is at the releasing position.
Chien teaches a stopping member (412) and a driving member (41) are molded as one piece such that the rotation of said driving member in the rotational direction drives said stopping member to move towards the releasing position (illustrated in at least fig. 4 and 5); and said stopping member has a stopping surface (4121) that is disposed on a route of said driven segment (321) during the movement of said swing arm from the standby position to the shooting position when said stopping member is at the stopping position, and that is away from the route of said driven segment during the movement of said swing arm from the standby position to the shooting position when said stopping member is at the releasing position (illustrated in at least fig. 4 and 5).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Li with the teachings of Chien such that the stopping member and the driving member are molded as one piece since the invention of Chien specifically teaches modifying the prior art as shown in fig. 1 which has a slant push block 152 similar to that of Li specifically Chien teaches that the one piece design provides for smoother nail striking discussed in at least paragraphs 3-5.
Li in view of Chien teaches The electric nail gun as claimed in claim 7, Chien further teaches wherein said safety unit further includes a safety resilient member (33) connected between said supporting frame and said stopping member for biasing said stopping member towards the stopping position (illustrated in at least fig. 4 and 5).
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Applicant argues that Li (U.S. 2012/0067934) does not disclose the driving member configured to perform two functions; contacting the driven segment, and driving the stopping member to move to the releasing position. In regards to function I the driving member contacting the driven segment. The rejection of claim 1 in view of Li details “a driven segment 312, a driving unit 25, and a driving member 252 that is in contact with the driven segment of the swing arm and that is operable for moving said swing arm towards the shooting position (see at least paragraph 24)” as recited in the rejection. The claim states that contact is made between the driving member and the driven segment for the purpose of driving. The prior art clearly performs the function of a driving member contacting a driven segment for the purpose of moving the swing arm. The applicant appears to be arguing that the two elements do not directly contact one another which is not claimed. Although there is block element 253 between the two elements the two elements are still considered to be in contact with each other. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the driven segment directly in contact with the swing arm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In regards to the driving member not performing the function of “driving the stopping member to move to the releasing position” this is also not persuasive as noted in the rejection the stopping member includes at least elements 253,422, and 442 of the safety . 
 In response to applicant's argument that the driving member does not perform the function as stated on page 2 of the remarks, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731